IN THE SUPREME COURT OF THE STATE OF DELAWARE

DANA I. WILLIAMS,                     §
                                      §
      Defendant-Below,                §   No. 327, 2014
      Appellant,                      §
                                      §   Court Below: Superior Court
      v.                              §   of the State of Delaware,
                                      §   in and for New Castle County,
STATE OF DELAWARE,                    §   Cr. ID Nos. 0302009660,
                                      §   0109001783, 9511017952,
      Plaintiff-Below,                §   9510004645
      Appellee.                       §

                         Submitted: July 2, 2014
                          Decided: July 14, 2014

                                    ORDER

      This 14th day of July 2014, it appears to the Court that, on June 19, 2014,

the Senior Court Clerk issued a notice to the appellant to show cause why this

appeal should not be dismissed for the Court’s lack of jurisdiction to consider a

criminal interlocutory appeal. The appellant has not responded to the notice to

show cause within the required ten-day period and therefore dismissal of the

appeal is deemed unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that this appeal is DISMISSED.

                                     BY THE COURT:
                                     /s/ Leo E. Strine, Jr.
                                     Chief Justice